                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

                                       NO. 4:21-CV-29-FL


 ALEXANDER JOSEPH YOUNG,                        )
                                                )
                        Plaintiff,              )
                                                )
       v.                                       )
                                                )
 EAST       CAROLINA          UNIVERSITY,       )
 RANDY RAMSEY, in his official capacity;        )
 PHILLIP D. ROGERS, Chancellor, in his          )
                                                                      ORDER
 official capacity; MARK STACY, M.D.,           )
 Dean, Brody of Medicine, in his official       )
 capacity and individual capacity; SUSAN        )
 KEEN, M.D. in her official capacity and        )
 individual capacity; NADINE SKINNER,           )
 M.D. in her official capacity and individual   )
 capacity; UNC BOARD OF GOVERNORS,              )
                                                )
                        Defendants.



       This matter came before the court on March 16, 2021, for telephonic status conference

pursuant to Federal Rule of Civil Procedure 16. The order serves to memorialize briefly the court’s

rulings and deadlines set this date.

       Upon defendants’ consent, the court enters a temporary restraining order, subject to the

terms and conditions imposed by the General Court of Justice, Superior Court Division, Pitt

County, to endure until subsequent Rule 16 status conference, now set for March 31, 2021, at

1:30 p.m. at New Bern. The purpose of this conference, as agreed to by the parties, is to permit

certain experts, whose qualifications were discussed at conference, to identify reasonable

accommodations for plaintiff as he completes his clinical rotations at the Brody School of




            Case 4:21-cv-00029-FL Document 20 Filed 03/17/21 Page 1 of 2
Medicine. Upon receipt of the experts’ report, plaintiff will be in a position to provide defendants,

on or before March 23, 2021, an initial proposal of reasonable accommodations, as requested by

defendants. Where plaintiff’s current clinical rotation is scheduled to conclude immediately before

April 5, 2021, it being in the parties’ best interest to undertake review before that date, the court

will reconvene with the parties on March 31, 2021, at 1:30 p.m. for Rule 16 status conference.

       SO ORDERED, this the 17th day of March, 2021.



                                                              _____________________________
                                                              LOUISE W. FLANAGAN
                                                              United States District Judge




                                                 2

           Case 4:21-cv-00029-FL Document 20 Filed 03/17/21 Page 2 of 2
